Citation Nr: 1820350	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased initial rating for an anxiety disorder, rated as 10 percent disabling prior to January 9, 2014 and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 with additional active service in April 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before a decision may be rendered in this case.  Specifically, a VA examination is necessary to address a conflict between the most recent medical evidence and the Veteran's lay statements regarding the severity of his condition.  In addition, the Veteran's most recent VA psychiatric examination was conducted in February 2015, more than three years ago, and there is some indication his condition may have changed.  Records of VA treatment dated through February 2017 have been added to the record documenting ongoing treatment for an anxiety disorder and in November 2016, the Veteran reported the resolution of some symptoms such as paranoia and suspiciousness.  These records are at odds with statements from the Veteran reporting symptoms of a much higher severity including auditory hallucinations.  The Board therefore finds that another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of VA treatment from February 2017 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected anxiety disorder.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected anxiety disorder.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  

VA examiners in July 2013 and February 2015 identified some problems with the reliability of the Veteran's self-reports.  The July 2013 VA examiner also noted that there was some evidence of a possible thought disorder and/or underlying psychotic thought processes.  The examiner should therefore comment on any question regarding the Veteran's credibility or reliability and note whether the Veteran manifests symptoms of a thought disorder. 

3.  Then, readjudicate the claim on appeal.  If the benefits sought are not fully granted, issue a SSOC to the Veteran before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




